The Honorable W.J. "Bill" McCuen Secretary of State State Capitol Little Rock, AR  72201-1094
Dear Mr. McCuen:
This is in response to your request for an opinion concerning the requirement under Amendment 7 of the Constitution of Arkansas that petitions be filed from at least fifteen (15) counties of the State.  You have asked following question in this regard:
    If during the verification process it is determined that any of the fifteen determined that any of the fifteen counties listed by the sponsors fall short of the necessary one-half of the designated percentage, is it constitutionally sound for us to look to the other sixty (60) counties in order to determine if the petitions meet this requirement?
It is my opinion that the answer to this question is "yes". Amendment 7 states in pertinent part as follows:
    Upon al initiative or referendum petitions provided for in any of the sections of this article, it shall be necessary to file, from at least fifteen of the counties of the State, petitions bearing the signature of not less than one-half of the designated percentage of the electors of such county.
Arkansas Code Annotated 7-9-108 must also be considered in this regard wherein it states as follows under subsection (a):
    Each initiative or referendum petition ordering a vote upon a measure having general application throughout the state shall be prepared and circulated in fifteen (15) or more parts, or counterparts, and each shall be an exact copy or counterpart of all other such parts upon which signatures of petitioners are to be solicited. When a sufficient number of parts are signed by a requisite number of qualified electors and are filed and duly certified by the Secretary of State, they shall be treated and considered as one (1) petition.
Section 7-9-108 is part of the enabling legislation to Amendment 7, enacted to "to facilitate its operation."  Const. Ark. Amend. 7.  A review of this provision, together with the above-cited language contained in Amendment 7, compels the conclusion that consideration of all submitted parts (petitions) is not only permissible, but probably required.  The proponents' listing of particular counties believed to meet the required percentages is not, in my opinion, dispositive.  Amendment 7 merely states that petitions "from at least fifteen" counties be submitted. Arkansas Code Annotated 7-9-108(a) echoes this language in requiring the circulation of the petition "in fifteen (15) or more parts or counterparts," and in stating that the parts shall be treated as one (1) petition "when a sufficient number of parts are signed by a requisite number of qualified electors."
The required number of parts is established under Amendment 7, that is, fifteen (15).  There appears to be no limitation with respect to which particular parts, as filed, may be considered. The language of Amendment 7, and its enabling legislation, thus supports the conclusion that all properly submitted parts may be considered in determining whether the requisite number has been filed, notwithstanding some prior designation of particular parts. This conclusion is in all likelihood also mandated by the liberal interpretation to be afforded Amendment 7.  See, e.g. Bradley v. Galloway, 279 Ark. 231, 651 S.W.2d 445 (1983); Fletcher v. Bryant,243 Ark. 864, 422 S.W.2d 698 (1968).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.